Title: To Thomas Jefferson from Pseudonym: "A Slave", 30 November 1808
From: Pseudonym: “A Slave”
To: Jefferson, Thomas


                  
                     Sir,
                     30th Nov. 1808.
                  
                  In looking over Mr. Duane’s politicks for Farmers and Mecanicks, I was not a little surprised to hear him bosting of his happy country, & the pacifick measures of this government, and decrying all others as barbarous and oppressive. I wrote to him in Sept. last and requested his friendship, & desir’d him to lay before you our exquisit torment, and the inhuman conduct of our masters; but I have not as yet hear’d, any thing from him.
                  Our burdens are heavy & call loud for justice! call loud for mercy! I Therefore, take the liberty Sir, to address you myself upon the subject of slaviry, and ask you a few questions respecting Mr. Duane’s politicks. What does he mean by this? Young as our country is, in the political world, says he, it has furnish’d a world of useful experience; and that we are, thank Providence, the only nation that has yet profited by our education. If to spit in the face, cudgel in the streets, fight dewils, quarrel in the law, make laws & violate them, oppress & enslave mankind, take away all the honest labours & genius of one part of the community to riot upon, and to aggrandize the rest, gamble, drink to excess, wallow in debauchery, violate the chastity of women, betray publick trust, waist the funds, deceive the people, bely other nations, enslave their citizens, & your own, aggrandize one part of the citizens at the expence of the others, nurse, educate, & exercise children in tyranny and oppression, support a knot of idle hypocritical priest & rapacious lawyers, to loung & strut about the country, divide the people into supersticious hostile sectaries; then setting these poor ignorant people to quarrel in the law one with the other, that they may fall an easy prey to their rapacity; and may more vices of a like heighnous nature; can be said to be a world of useful experience, & a profitable eduction, America can vie with any nation on earth
                  Yet, with all these vices stareing him bold in the face, he has the vanity to say, that we are, thank Providence, the only nation that has yet improved by our education; & the impiety to call out to God to save his country from the afflictions of war; but above all from the example of England.—
                  What is this mighty uproar about England? Was there ever any thing in her example, more inhuman, ireligious, or damning, than slavery? Is any nation capable of commiting a more heighnous crime in the sight of God, or more insulting to fellow-man?
                  What said Mr. Wilkinson respecting slavery in ’95? why, believing, said he, that a faithful history of slavery with all its consequences, would be of all others, the darkest pages in the annals of manking. What said you sir, in ’81? see notes on Virginia. Well then, if as Wm. asserts, Britain has got three thousand Amerian citizens in slavery on board her ships of war: Has not America, likewise, got in slavery 2,000000 of the former citizens of Africa? If 1,000000 of the subjects of Britain are starving in her work-houses; are not 2,000000 of the citizens of America, running almost naked, starved and abused in a most inhuman and bruital manner, in her fields & kitchens. If Britain takes away one fifth of the labour of her subjects for taxes: Does not the tyrants of America take away the whole of the labour of 2,000000 of the most industerious citizens to riot upon?
                  I cannot give you a fairer picture of our unfortunate condition sir, then in the words of Esqr. Pigott. Among men, says he, you see the ninty and nine toyling to git a heep of superfluities for One; gitting nothing for themselves all this while, but a little of the coursests of the provisions which their own labour produces; and this One too, oftentimes  is the worst of the whole set; a child, a woman, a madman or a fool; looking quiettly on while they see the fruits of all their labours spent on spoiled; and if one of them take a single particle of it, the others join against, and hang him for the theft. What say you sir, to this? can you plead ignorance in these vices and follies; and in this inhuman slavery? If not, what can be your reasons (since you have been rais’d to the highest office in the government) for suffering us to be used in this bruital manner? Can any man who is not over-aw’d by a tyrant, sway’d by prejudice, in love with slavery & oppression, or who lives him self in idleness, drunkenness & debauchery, say, that there is either, honour, honesty, humanity, piety, charity, virtue, or religion in such conduct? O! merciful God, is this humanity? is this concistant with thy holy law, and agreeable to thy divine will? “But hold my impious toungue, its only Christian Charity.” Its quite good enough for Negroes, who the sainted pilgrims say, are only a black beast of the Manilla class, with a flat nose, thick lips, woolly head, ivory teeth; and with a face somewhat resembling the human, but clearly not a human being. To prove our human-nature, sir, and our rights as citizens of these states, we have only to appeal to the Declaration of Independence, which says, We hold these truths self-evident; that all men, (not all white men) are created equal; that they are endued by their Creator with inherent & unalienable rights; that among these are life, liberty & the pursuit of happiness. What think you now sir, are we men, or are we beasts? If this is not sufficient to prove our human-nature; our right and our citizenship, take another section from the original draft of the same authority: In speaking of the oughtrages commited by the king of england you say, He has waiged cruel war against human-nature itself, violating its most sacred rights of life & liberty in the persons of a distant people, who never offended him, captuating and carrying them into slavery in another hemisphere or incur miserable death in their transportation thither: this piratical warfare, the approbum of infidal powers, in the warfare of the Christian king of Great Britain—Determined to keep open a market where MAN shall be bought and sold. This is sufficient one would suppose, to convince any unprejudiced mind; but it seem that it has not carried conviction into the flinty hearts of the sainted pilgrims in America, & I fear nothing will but the sword.
                  Whatever may be the mode of any government, either civil or religious, says the friend of justice & mercy, if it cannot exist and prosper without affecting the peace & harmony of a neighbouring nation, is unjust: Much more must that government be unjust, which aggrandizes one half, or less, of a community, at the expence of the other. The monarchies & aristocracies which have been so often decryed by polititions, as oppressive and violent, are states of independence in comparison of that statee of bondage in which the American black-man is kept.
                  Is this the fruits of your education Sir? is this that pacifick policy, that frigal and honest policy, which Wm, says, renders equal justice to all men, and to all societies of men, which leaves no room for anger? Is this of all others the pacifick policy inculcated by religion? say, Does the happyness & prosperety of a country concist in slavery? does piety concist in belying a neighbouring nation; and in enslaveing the citizens of another & reducing them below the characters of the bruites? If this is your Christian Charity Sir this your piety and religion. Great God! pleas to come quickly in thy wrath and send thy thunder-bolts & dash these sainted monsters into dust.   Again, in the midst of all these complicated horrors, Wm. has the affrontry to call upon the farmers of this land, and upon all the simple honest labouring classes of people, to look at this happy country, and be proude that there is no lord or lordlings to put them from their path of industry, nor to tare from them the fruits of their honest labour and genius.
                  In the name of God! what does Wm. mean by this? Where has he spent his time? In what cellar has he been shut since the year ‘76? Does he not know nor did he never hear, that the greatest part of all the manual labour that is done in the southern states is performed by slaves, and that they in general git nothing for it (except kicks and curses) and that their haughty lordling masters live in idleness, drunkenness and debauchery, and aggrandize themselves and families at the expence of the honest labours of the unfortunate people? Can he plead ignorance in all this? If not, by what name does he call such men, who have got four of five hundred slaves at their heels? whom they beat, scurge and abuse in a most inhuman manner, and take away all their honest labours and industry to riot upon?
                  Again, he adds, that a nation must be oppossed by some overwhelming necessity, some irresistable evil not to be avoided or guarded against, if she can be at all justified in deviating from the principles which ensure happiness—which are the causes of prosperity—which are the fundamental principles of religion. Do for mercy sake sir tell us, what this country is opposed by, which has caused her to deviate from all these principles—Is not slavery & its long train of calamities, a presumptive violation of all these principles? What can a nation do more readily to destroy happiness, prosperity and religion, than to enslave her citizens? Is it not a speices of every evil which a nation can be guilty of to distroy all these principles? Let us hear what Mr. Wilkinson says. I cannot but consider says he, the accomplishment of absolute slavery as the greatest evil committed on the stage of this world. Consult upon this subject, the weighter matters of the law; by a friend to justice & mercy. Slavery is unjust says he, because it is tyrannical; it is incompatible with equity & civil rights; it is the greatest of all tyranny. Heavy taxes have been complain’d of as a burden too intolerable to be borne by the unhapy victims of an oppressive government; but the wretched peasant is left at liberty to consult his own sensation of pain & fatigue, & use his ingenuity to pay the exorbitant demands of his oppressor; mean while he can enjoy at short intervals some delightful interchanges of love & duty with his family; without being under the watchful eye of a cruel task-master. Laws to be just & equitabe, should protect the weak & ignorant, & diffuse blessings upon all with a liberal hand. Just laws give vigor and proportion to every part of the body; but slavery aggrandizes one part of the community at the expence of the other. Under its pernicious influence, the head grows to an enormous size, while the inferior members are impoverished & wither away. Like some fatal disorders, it not only destroys the beauty of the body, but its first & best principles, its sympathy and harmony. Slavery is unjust, because it destroys the rites of women & children. It is a mere state of barberism, in which neither the delicacy and chastity of sex, nor the debility & ignorance of little children are regarded. The situation of the female slave is more deplorable & degrading than that of the untutored savage. For littl as savages respect the rights of women & children, their women have exemption from labour, & protection from insult during those delicate & painful periods which are peculiar to their sex; & their children are instructed in all the knowledge which is by them deem either useful or ornamental. The degree of servitude to which savage women are bound, is trifling in comparison with the task of a female slave; and inasmuch as their husbands & children reap the fruits of their labour, & in some measure repay it by acquireng a superior skill in hunting & war, their labour becomes rather a pleasure than a burden. But what is to mitigate the labour of the poor female slave, with the precious burden of her affections at her breast? Slavery is unjust, as it destroys all the physical & commercial distinctions of labour & property. It is a mere monopoly of men, and all their abilities and services.
                  He who contributes by manual labour to the great stock of wealth, must in justice be entitled to some reward; but in vain does the wretched slave fell the forests, clear the grounds, prepare them for seed; watch & cultivate the tender plant, reap down & geather in the harvest, & bear it to the market.—
                  Our inhuman tyrants take the whole to riot in drunkenness & debauchery upon, & to aggrandize themselves & families, and we who have bourn the heat and burden of the day, git nothing but kicks and curses, for all our labour. “With what execration should the states man be loaded, who permiting one half the citizens thus to trample on the rights of the other, transforms those into despots, & these into enemies, destroys the morals of the one part, and the amor patria of the other. With the morals of the people, their industry also is destroy’d; for in a warm climate, no man will labour for himself who can make another labour for him.” This sufficiently proves my assertions, and justifies me in saying, that a majority of the American agents in the Southern States, are a set of inhuman scoundrils, and ought to be tar’d and feather’d and tyed to the tale end of a dung cart, and horse-whipt throughout the country, from state to state, and forever after banished from human society.
                  If slavery has become so firmly established in this country, as not to be avoided or garded against, or is such a pleasing object, as to be no longer odious and irreligious, but a source of happiness and prosperity, its high time for America to give up all pretentions to liberty & freedom, & acknoledge herself at once, a joint heir with Jno Bull.
                  But we have not lost all hopes; we can’t yet believe, sir, that you have become so deprav’d as to be in love with slavery, or have done reflecting upon the wrath of a just God, or that his justice cannot sleep forever. Yet there appears to me something in your administration, sir, very misterious. What your reasons can be for keeping open that execrable market where MAN shall be bought and sold, which you wrote so warmly against in the year ’76, and condemn’d as a mark of disgrace, of the deepist dye in the Christian king of G. Britain, I cannot conceive. Is a crime of this execrable nature any more criminal in the Christian Crown of Britain, than in the Christian Executive of America? If not, what are your reasons, sir, for suffering us since 30th. Nov. ’81 to be troden under foot & abused in such an inhuman & bruital manner? Are not Our rites as well secured to us by every law of natures God as any man’s in the universe? we think so; therefore, sir, we consider ourselves, intitled to our yearly wages from that very hour, and no man in the government (except a tyrant) can dispute our demand a single moment. And you may depend on this sir, that we shall never be recconciled to this government till we git it, & our freedom with it.—I think sir, you can’t do yourself & your country a greater honour, nor your unfortunate country men a greater piece of justice and mercy, then by freeing your slaves & paying them their yearly wages from ’81 to this day. And then, if any slave-holder in America shall here after refuse or neglect so to do, let him or them be made an example of, and their heads be hung in gibbets for an everlasting monument; & a terror to tyrants & evil doers. O! Thomas, you have had a long nap, and spent a great number of years in ease & plenty, upon our hard earned property, while we have been in the mean time, smarting under the cow-hide and sweating in the fields to raise provision to nurse tyrants to cut your throat and perpetuate our own bonds.
                  Why you should wish, in a free republick, to nurs, educate and exercise your children in such a tyrannical manner, I cannot conceive; since you so early saw, and confes’d the error; and must long ere this most severly have felt the effects of your folly. If not, fold your arms, and lull yourself into a slumber a little longer, and then see how the pig will eat the grapes.—
                  It is strange, but not more so than true, says Esqr Pigott, that all nations, without exception, are subject to, and the slaves of some error or superstition which is the fundiment of unhapiness to the people. Experience, knowledge, history, in vain afford them lessons, what path to follow and what to shun. Blinded by the warring passions, and stupified by the love of sensuality they rush on head long into the abys of vice and folly, and think to extricate themselves from these pittfalls by heaping crime upon crime till they find themselves even with the rest of the world, that is, flat on their back, see England. And America will soon follow, & fall into the same fatal pitt, if some speedy means cannot be devized to abolish this inhuman slavery, and stop the carreer of those renegaders—I mean the British emissaries and their adhearents, the Lawyers, warmly federalists, and methodist & catholick priests, for I find to my great astonishment, that they are all bound together in one infarnal league, to subvert the constitution, and build up, upon its ruins, one simular to that of the British—
                  Bees were never more busy abou’t a hive than these inhuman monsters are with the people of colour, and all other ignorant classes of people, irretiating their minds agains’t the government, and against the French nation:—persuaiding us to believe, that the agents of this government are influenced by France, and that the French people are all either atheists or deists, and that their Chief is a tyrant, and is striveing to over through every religious systim in the Old world and that he is makeing preperation to come to America and give Laws to this country, &c, &c.—
                  What does all this mean? What end do these monsters in the creation expect to answer by these base lies? Has not France been friendly to this country ever since the revolution? Has she not been fighting these many years, in order to give a universal spread to liberty & freedom? And have not almost all the powers of the earth oppos’d her, and strove to perpetuate slavery? Yea, have not even the Americans themselves, done every thing within their power, or that their malice could suggest to disturb the peace and tranquility of France?
                  What can all this mighty uproar be for, but to establis some selfish ends to the debtriment of France? What else can they wish, but to over turn the constitution, and stick up some idle debauche for a Duke, Lord, or King, in order to perpetuate our bonds? What else can we expect from such inhuman scoundrels? These wretches have become so dareingly bold, that its no uncomon thing to see them day after day cheek by jole one with the other; calling all who differ from them in polyticks damn’d rascals and wishing them in hell, &c. &c.
                  “The grand & steadfast enemies to the happiness of mankind are religion and government; The first is the offspring of fear; the latter, the child of depravity; and if it were not for priests & tyrants, who always play into each others hands, mankind would still have had to bless the halcyon days of a natural government and a natural religion.
                  Its worthy of remark that a standard of truth is errected by every little tyrant, in every little state and tho’ truth is immutable, she is a very Proteus, deversifying and varigating her m[any] garb in every soil, in every clime, and in every age. What is a virtue in one country, is a crime in another—what is a truth in one, is falshood in the next—what is justice here, is injustice there—what utility here, injury there—what laudable here, culpable there,” &c.—In the name of God, what does this mean? how is a child to learn truth from error? “Has God the heart of a mortal, with passions ever changing? Is he like them, agitated with vengence or compassion, with wrath or repentance? According to them it would seem that God, whimsical and capricious, is angered or appeased as a man: That he loves and hates by turns; that he punishes or favours; that weak or wicked, he broods over hatred; that contradictory or perfedious, he lays snares to entrap; that he punishes the evils he permits; that he foresees, but hinders not crimes; that like a corrupt judge, he is bribed by offerings; like an ignorant despot, he makes laws and revoks them, that like a savage tyrant, he grants or resumes favours without reason, and is flexible only to baseness.”
                  “Thus the ax and the halter, the rack and the wheel, the faggot & the crucifix, are the infallible umpires, unerring oricles; the unchangable standards of truth; the grand determiners of right and rong!
                  Treason and Integrity, Religion and Superstition, Reason and Error, go hand in hand in the world, and the tyrant & the priest of every pitiful teritory arbitrarily decide by law, which is truth & which is error.”—
                  This is just the pitiful case in Ameria, by her divisions into Republican & Federal, Tyrant and Slave, Priest-craft & Law-craft; day after day, upbraiding each other with lying & deceiving, corruption & error, ignorance & superstition, cheating and defrauding, sedition & knavery, blasphemy & cowardice, envy & tale-bearing, &c. &c.   What a world of useful experience! what a happy country! what a genteel education! what a wise & holy people! Examples truly from God; and really worth while to cross the Atlantick, to teach these holy examples to that impious French nation, which Wm. says have not made any improvements in these pious examples.   This being the deplorable case, where are we to look for virtue? In what nation? Among what class of people?   Who can answer these importent questions?   Why, here I have them, already answer’d twenty six years past. Those who labour in the earth, says you, are the chosen people of God, if ever he had a chosen people, whose breast he has made his peculiar deposit for substaintial and genuine virtue.
                  It is the focus in which he keeps alive that sacred fire, which otherwise might escape from the face of the earth.—
                  Huzza! this is some consolation, if we are afflicted by tyrants & oppressors in this life, it seem we are not to be troubled with them after death. But hush! what madness is this? what, God made choice of clod-hoppers for his peculiar people? is their breasts the only safe deposit for genuine virtue? What, no trust nor virtue in the priest-hood? No virtue in Burr’s best blood of America? Nor in any of Jno. Adams’ Nobility? In the name of God Thomas! what do you mean by this? Do you mean to people the heavens with clod-hoppers, the very scum of the creation! For mercy sake! what a sort of a heaven will this make?
                  How will God look moping abou’t in heaven with farmers & mecanicks? How must he feal to see the Devil struting in hell with this long train of nobility, birth, blood & extraction?
                  Is it possable that God can make such a choise? Have we any other authority to justify such a belief? Why, truly, what says scripture, and even the priest-hood: why, that the unjust shall not see God. Huzza! got by, birth, blood, & extraction, you are the Devils chickerys. Hush! hush! Who beside the Devil could induce people to talk in this manner? How do you expect sir, to answer for these blasphemious speechies to this Noble race of birth, blood & extraction, who stile themselves the most noble, wise, honest, human, pious, charitable, virtuous people in the univers: Yea, the very elect of God, to whom he has given all things on earth, and promised everlasting joys in heaven? If this be true, what becomes of your clod-hoppers, sir, and how are you to make atonement to this noble house of birth, blood & extraction, for dooming them to hell? I’ll tell you sir, with your head; and that in a few months too, unless you speedily awake from your slumbers. Your enemies are almost ready to begin the massacree, and our strength is to be made use of to complet the inhuman deed. Pause sir, pause, for justice & mercy sake pause, we must fight for, or against you.—
                  Its high time for you sir, to decide, whether or not you will any longer use us in this brutal manner, or adopt us as brethren, for, in our opinion; or this single circumstance alone, depends the future prosperity, or distruction of these states, and the safty of your own life in perticular.
                  If ever virtue was in danger of escapeing the continent of America, it is at this time, for its an insult upon human understanding to say, that there is a single spark left in the breasts of any of Burr’s best blood of America—in the priest-hood’s, or in any of Jno. Adams’ Nobility, knaves or fools.
                  There cannot come a stranger among us from any part of the world or the continent; be him ever so virtuous, useful & well inform’d; but the moment he discovers himself to be a Republican, and opposed to this inhuman slavery, he is spurn’d at, & froun’d upon by our haughty tyrannical masters & excluded from all society, and call’d all the lying damn’d rascals that their malis can invent; even the Clarks in Congress are of this No. & those who pass for republicans. And we their poor unfortunate slaves are beaten, without intermission, and troden underfoot in a most inhuman and bruital manner. Yea, it has come to this, that our lives are no longer safe, for our inhuman masters and over-seers, publickly say that they would as soon take away our lives as that of a dog’s, and that they will do it, if we should happen to offend them again, even in the most trifleing offence. And the right of over wives, during those delicate & painful periods which are peculiar to their sex, and which the most savage nations respect, are disregarded by our cruel masters, over-seers, & even by our misterses, & are driven like cattle from their beds in the morning at early dawn, & foursed into the fields almost naked, & there oblidged to labour in the heat of the scorching sun dureing the whole live long day, and many times, even in these painful moment, when eight or nine months gone in pregnancy, they are beaten down & tronden under foot in a most inhuman manner.
                  These are painful truths which no person can deny, who has ever lived three months among slave-holders. This being our unhappy condition, we humbly beseech you, sir, to lay our cause before the agents of this government, & request them to interpose between us & our inhuman tyrants, or other-wise, necessity will ere long oblidge us to seek our own safty, by takeing away the lives of our tyrants, & freeing ourselves at once from such inhuman monsters.
                  “Please to cast your eye on the hevens sir, that gives you light, and on the earth that gives you food: Since they offer the same bountie to us all; since from the power that gives them motion, we have all received the same life, the same organs; have we not likewise all received the same right to enjoy its benefits? has it not hereby declared us all equal & free?” Let me once more request you sir, to lay our grievances before the sovreign people of these states—Don’t neglect it sir, unless you take delight in tyranny & oppression, or are thursting after blood—if you be, your appytite may ere long git glutted. God forbid that I should have such a thougt; or should live to see another drop of human blood unjustly spilt in America.
                  O! rouse up the brave sons of ’76, and the children of those heros who bleed & died to free their country from foreign foes, & from bondage, that we & our children might live free from foreign, as well as domestick tyrants—Don’t let their labours be lost—Don’t let so much blood be spilt in vain, and so much treasure be bartered for a whistle—for Spanih folly, or for British knavery and pride. O! rouse, rouse quickly, and snatch your wepons, & unite your strength, & let us banish all tyrants, tyranny and oppression from North America, and let us who surv[ive] the fatal shock, “form but one society, one great family.” “And since human-nature has but one constitution, let there in future (at least in America) exist but one law; that of nature; but one code; that of reason; but one throne; that of justice and but one alter; that of union. Then might the sons and aughters of America set under their vines and fruit-trees, and enjoy the fruits of their labour, and the friendship of the whole human family. Then might they set down in the joy of their hearts and sing with the birds in the following beautiful lines, viz.
                  
                     Love & Liberty.
                  
                  1. In bri’ry dell, on thicket brown,
                  On mountain high, in lowly vale,
                  Or where the thistle sheds its down,
                  And sweet-fern sents the passing gale,
                  There hops the birds from bush to tree,
                  
                      Love fills their throats,
                  
                      Love swells their notes,
                  Their song is love and Liberty.
                  2. No tyrant bird shall love direct,
                  
                  His fair he seeks in plumy throng,
                  Caught by the plumage of her neck,
                  Or kindred softness of her song.
                  They sing and bill from bush to tree,
                  
                      Love fills their throats,
                  
                      Love swells their notes,
                  Their song is love and Liberty.—
                  3. Some airy songster feather’d shape,
                  O! could my love & I assume;
                  The ring Dove’s glossy neck, he take,
                  And I the modest turtle’s plume,
                  O! then we’d sport from bush to tree,
                  
                      Love fills our throats,
                  
                      Love swell our notes
                  Our song to love and Liberty.—
                  Religion, justice and humanity apart, the slave trade, says Mr. Wilkinson, is an indignity offered to human-nature, that ought to be resented by the whole world.
                  “Inquire around, the nations all accord,
                  That man is nature’s delegated Lord;
                  To lift his lot above the beasts that die,
                  His God commission’d Justice from the sky,
                  Humanity, & mil’d Religion down,
                  His life to govern & his end to crown.
                  By these directed & by these approv’d,
                  He lives a blessing, & he dies belov’d;
                  Earth smiles in peace beneath his righteous hands,
                  And heaven for him her joyful gales expands.
                  If these neglected, leave their stubborn charge,
                  He raves a monster thro’ the world at large;
                  Waste marks his way, his feet in blood are dy’d,
                  As on he stalks, the slave of lust & pride.
                  Humanity! thou loveliest power below,
                  Thou kind consoler of the breast of woe!
                  A virgin’s softest bloom thy cheeks supplies,
                  Gifts fill thy hands, compassion fills thine eyes.
                  ’Tis short with thee, if thy sweet influence reign
                  In Afric’s blood no more our hands we stain;
                  But if the publick guardians of this land,
                  Bid yet the sail of slavery expand,
                  Thy gentle form a trembling victim lies,
                  Bleeds by her agints & by her seamen dies.
                  O Thou! the high & holy Lord of all,
                  Who form’d for glorious ends this spacious ball
                  
                  Peopl’d its plains with beings formed to know
                  The vast extremes of happiness and woe,
                  Bid human race live inocent and free,
                  And rise to happiness in serving thee:
                  All this in Wisdom! & in each design,
                  The good thy creatures & the glory thine!
                  While musing thus my adoration spring,
                  To thee, thou first, best, everlasting King!
                  But when thou view’st the labour of thy hand,
                  Thus foul with lust & blood, and let’s tit stand,
                  My finite views in wonder lost remain
                  The myst’ries of thy mercy to explain.
                  Yet, be my soul resign’d! & if the pray’rs
                  Of humble dust may reach thy holy ear;
                  O! teach the people of this high-favour’d land,
                  And hold from Afric’s blood their guilty hand”!
                  Once more let me repeat it, as no subject can be dwelt upon which borders so strong on justice & mercy as the abolition of slavery; I say, sir, you cannot do yourself, & country so great an honour, nor your countrymen a greater kindness; nor will virtue in no act of your life shine so conspicuous as in the freedom of your slaves, & by separation for the insult offered them.
                  Such an example, is a cause of so much magnitude to human-nature, must inevitable throw such a luster on your character that no diamond in the universe could out shine it. And I flatter myself, that such an example in a man of your character, would have such an influence on the minds of slave-holders in general in Ameria, and in perticular upon Messrs Clinton & Madison that they would not only free their own, but would make use of all their influence to effect a general immancipation; and free their country from this inhuman slaviry & disgrace.
                  “That unexhausted power they nature call,
                  Which forms, produces, & provdes for all:
                  Did it, or did its Lord, by deed assign
                  The negro’s life a sacrifice to thine?
                  Was he but born to contemplate the sky,
                  Yet know no joy, but toil for thee & die?
                  To feel in youth a premature decay,
                  And drop by drop to wear his strengh away;
                  Oppress’d abus’d, not live out half his days,
                  That thou mayst riot, & thy villan raise.
                  Say, do the sweets, the pleasures of the board,
                  Which the poor negro’s life of toil afford,
                  In heaven’s impatial scale of good & ill,
                  Balance the pains his wretched being fill?
                  Couldst thou of both thy just proportion know:
                  Or all the pleasure feel, and all the woe:
                  Then wouldst thou still the self same system hold
                  Of want, profusion, wretchedness & gold;
                  By justice weigh’d, how must the scale decline,
                  His all the pain, & all the pleasure, thine!
                  But are thy joys, thy pleasures all sincere?
                  Tho’ hard the heart, a smile the face may wear;
                  But such a smile’s no deeper than the skin,
                  No man is bless’d till things are well within.
                  Let sympathy thy clouded soul refine,
                  Religion warm thee with a fire divine;
                  Virtue thy lawless appetites command,
                  And sacred justice guide thy erring hand;
                  So to thy bosom, peace shall find its way,
                  No transient guest, but ever, ever stay.
                  Which God of his infinites mercy grant shall ever be the prayer of sir, yours (then) to serve.
                  
                     A Slave 
                     
                  
                  
                     NB. If you should think these observations worth your notice Sir, & are desirous to heal a fatal wound, & should think it prudent to communicate a few thoughts to console the afflicted heart & wounded body of one of the moust unfortunate of all the human species, you can make such as your wisdom may hereafter dictate in the National Intelligencer, and it will soon come to hand—
                     Your complyance sir, will revive the expanding hopes of two millions of the most miserable of all the human race—Never was men more inhumanly use’d in no Government under heaven!—than the slaves are in this country.
                     The foregoing hints have been on paper some days, but kept back for the birth of your message. Since that has issued without takeing any notice of our unhappy cituation, we begin to loos all hopes of haveing our grievences address’d by the present agents of America
                     But before we quite despond, we conclude to wait & see the issue of Congress. We hope at least sir, that you will deign to make known our miserable condition to the agents of the sovreign people of these states, that we may shortly hear whether, or not they will interpose between us and our inhuman masters, in order if possable, to mitigate our pains, ease our burthens, heal our smarting wounds.
                     
                     
                  
               